otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Jianming Hao, on July 15, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1 and 4 have been amended as shown below.  Claims 2, 3 and 5-17 remain as shown in the claim set filed on July 5, 2022.   

1.  (currently amended) A method for treating in need thereof, comprising administering a therapeutically or prophylactically effective amount of an algal proteoglycan extract or a composition comprising a therapeutically or prophylactically effective amount of the algal proteoglycan extract to the subject.   

4. (Currently amended) The method according to claim 3, wherein the tumor is a sarcoma, lymphoma, esophageal cancer, pancreatic cancer, melanoma, leukemia, lung cancer, liver cancer, gastric cancer, breast cancer, cutaneous squamous carcinoma, colon cancer, or a metastatic cancer[[s]] thereof.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled.  Bockow (US 5,709,855), cited in Applicants’ IDS of July 7, 2020, discloses a method of treating pain, in particular pain that is associated with a wide variety of inflammatory conditions, by administering a therapeutically effective amount of a composition comprising an extract or a fraction of Spirulina spp. (a blue-green alga).  The species of Spirulina comprise a number of therapeutically effective proteins, amino acids, lipids, vitamins and co-factors.  The mode of action for a therapeutic composition comprising an extract or fraction of a Spirulina sp. is that it comprises prostaglandin and leukotriene inhibitors; prostaglandins and leukotrienes provoke pain and inflammation.  See cols. 1-2; col. 3, lines 10-25; col. 4, line 59, to col. 5, line 22; col. 6, line 52, to col. 7, line 6.  Nevertheless, the reference does not disclose that the therapeutically effective molecules in Spirulina extracts are proteoglycans.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-12